RICHARD R. BEST
REGIONAL DIRECTOR
Sanjay Wadhwa
Sheldon L. Pollock
Alexander M. Vasilescu
Tiantong Wen
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place
200 Vesey Street, Suite 400
New York, New York 10281-1022
(212) 336-0535 (Wen)
went@sec.gov


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,                                                  COMPLAINT
                             Plaintiff,                       20 Civ. _____ (     )
                -against-
                                                              JURY TRIAL DEMANDED
 YINGHANG “JAMES” YANG and
 YUANBIAO CHEN,

                             Defendants.


       Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint against

Defendants Yinghang “James” Yang (“Yang”) and Yuanbiao Chen (“Chen”) (collectively,

“Defendants”), alleges as follows:

                              SUMMARY OF ALLEGATIONS

       1.     Between June and October 2019 (the “Relevant Period”), Defendants engaged in

a highly profitable insider trading scheme using information that Yang misappropriated from his

employer, a company whose operations include maintaining widely recognized stock market

indices (“Company A”).
       2.      During the Relevant Period, Defendants purchased options of fourteen companies

in advance of public announcements that those companies would be added to, or removed from,

one of three indices maintained by Company A. Yang obtained information about each of those

additions or deletions before it was publicly announced, and he either traded on that information

or tipped Chen, who then traded on that information. Through this insider trading scheme,

Defendants generated more than $900,000 in illicit profits and generated returns on their option

purchases as high as 624%.

       3.      Defendants conducted all of the illegal trades in Chen’s brokerage account, which

Chen opened approximately one month before Defendants began the illegal trades. Chen

misrepresented his trading experience to his brokerage firm (“Brokerage Firm A”) in order to

obtain options trading authorization for the account.

       4.      Yang frequently accessed, and even placed certain of the illegal trades in, Chen’s

brokerage account while connected to the Internet through Company A’s servers. By trading in

Chen’s brokerage account, and not his own, Yang was able to conceal the illegal trading from

Company A, which monitored Yang’s personal brokerage account.

       5.      To date, Chen has distributed $221,000 in illicit profits to himself and $100,000 in

profits to Yang out of his brokerage account. Defendants paused the illegal trading scheme in

October 2019 after they became concerned about certain questions that Chen was asked by

Brokerage Firm A about his occupation and sources of wealth.

                                         VIOLATIONS

       6.      By virtue of the foregoing conduct and as alleged further herein, Yang and Chen

each violated Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C.

§ 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].



                                                 2
          7.    By virtue of the foregoing conduct and as alleged further herein, in the alternative,

Chen aided and abetted Yang’s violations of Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], pursuant to Section 20(e) of the

Exchange Act [15 U.S.C. § 78t(e)].

          8.    Unless Defendants are restrained and enjoined, they will engage in the acts,

practices, transactions, and courses of business set forth in this Complaint or in acts, practices,

transactions, and courses of business of similar type and object.

                NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

          9.    The Commission brings this action pursuant to the authority conferred upon it by

Exchange Act Sections 21(d) [15 U.S.C. § 78u(d)] and 21A(a) [15 U.S.C. § 78u-1(a)].

          10.   The Commission seeks a final judgment: (a) permanently enjoining Defendants

from violating the federal securities laws and rules this Complaint alleges they have violated;

(b) ordering Defendants to pay civil money penalties pursuant to Exchange Act Section 21A(a)

[15 U.S.C. § 78u-1(a)]; and (c) ordering any other and further relief the Court may deem just and

proper.

                                 JURISDICTION AND VENUE

          11.   This Court has jurisdiction over this action pursuant to Section 27 of the

Exchange Act [15 U.S.C. § 78aa].

          12.   Defendants, directly and indirectly, have made use of the means or

instrumentalities of interstate commerce or of the mails in connection with the transactions, acts,

practices, and courses of business alleged herein.

          13.   Venue lies in this District under Exchange Act Section 27 [15 U.S.C. § 78aa]

because certain transactions, acts, practices, and courses of business constituting the violations



                                                  3
alleged herein occurred within this District. Among other things, during the Relevant Period

Defendants resided in Queens County and accessed the brokerage account they used to place the

illegal trades from locations within Queens County.

                                        DEFENDANTS

       14.     Yang, age 27, is a resident of Flushing, New York. Since September 2018, Yang

has been employed as a Senior Index Manager for Company A, whose operations include

maintaining a wide variety of globally recognized valuation and index benchmarks.

       15.     Chen, age 29, is a resident of Corona, New York. Chen is employed as a manager

at a sushi restaurant in Ridgewood, New York.

                                   RELEVANT ENTITIES

       16.     Company A is a New York corporation headquartered in New York, New York.

Company A’s operations consist of business segments that provide ratings, benchmarks, and

research and analytics to capital and commodity markets worldwide.

       17.     Brokerage Firm A is a Delaware Limited Liability Company headquartered in

Smithfield, Rhode Island. It is registered with the Commission as a broker-dealer.

               ISSUERS SUBJECT TO THE INSIDER TRADING SCHEME

       18.     Axon Enterprise, Inc. is a Delaware corporation with its principal place of

business in Scottsdale, Arizona. It is listed on the NASDAQ under the ticker symbol AAXN.

       19.     Cars.com Inc. is a Delaware corporation with its principal place of business in

Chicago, Illinois. It is listed on the New York Stock Exchange (“NYSE”) under the ticker

symbol CARS.

       20.     CDW Corporation is a Delaware corporation with its principal place of business

in Lincolnshire, Illinois. It is listed on the NASDAQ under the ticker symbol CDW.



                                                4
       21.    Cleveland-Cliffs Inc. is an Ohio corporation with its principal place of business

in Cleveland, Ohio. It is listed on the NYSE under the ticker symbol CLF.

       22.    Etsy, Inc. is a Delaware corporation with its principal place of business in

Brooklyn, New York. It is listed on the NASDAQ under the ticker symbol ETSY.

       23.    Genomic Health, Inc. is a Delaware corporation with its principal place of

business in Redwood City, California. It is listed on the NASDAQ under the ticker symbol

GHDX.

       24.    Grubhub Inc. is a Delaware corporation with its principal place of business in

Chicago, Illinois. It is listed on the NYSE under the ticker symbol GRUB.

       25.    Las Vegas Sands Corp. is a Nevada corporation with its principal place of

business in Las Vegas, Nevada. It is listed on the NYSE under the ticker symbol LVS.

       26.    National Beverage Corp. is a Delaware corporation with its principal place of

business in Fort Lauderdale, Florida. It is listed on the NASDAQ under the ticker symbol FIZZ.

       27.    Pacira BioSciences, Inc. is a Delaware corporation with its principal place of

business in Parsippany, New Jersey. It is listed on the NASDAQ under the ticker symbol PCRX.

       28.    PriceSmart, Inc. is a Delaware corporation with its principal place of business in

San Diego, California. It is listed on the NASDAQ under the ticker symbol PSMT.

       29.    RPC, Inc. is a Delaware corporation with its principal place of business in

Atlanta, Georgia. It is listed on the NYSE under the ticker symbol RES.

       30.    T-Mobile US, Inc. is a Delaware corporation with its principal place of business

in Bellevue, Washington. It is listed on the NASDAQ under the ticker symbol TMUS.

       31.    Vector Group Ltd. is a Delaware corporation with its principal place of business

in Miami, Florida. It is listed on the NYSE under the ticker symbol VGR.



                                               5
                            BACKGROUND ON STOCK OPTIONS

        32.     Options are contracts that give the owner the right, but not the obligation, to buy

or sell 100 shares of an underlying stock at a fixed price (“strike price”), on or before a specified

future date (“expiration date”). To buy an option, a trader pays an up-front fee known as a

premium.

        33.     A call option gives the owner the right to buy 100 shares of the underlying stock

at the strike price, on or before the expiration date. A trader that buys a call option typically

believes that the price of the underlying stock will rise. If the stock price rises prior to the

expiration date, the call owner can generate a profit by either (i) exercising the option and buying

the stock at the strike price, or (ii) selling the option and collecting the difference between the

premium he paid and the current, higher premium.

        34.     A put option gives the owner the right to sell 100 shares of the underlying stock at

the strike price, on or before the expiration date. A trader that buys a put option typically

believes that the price of the underlying stock will fall. If the stock price falls prior to the

expiration date, the put owner can generate a profit by either (i) exercising the option and selling

the stock at the strike price, or (ii) selling the option and collecting the difference between the

premium he paid and the current, higher premium.

        35.     A trader that buys an option with an expiration date in the near future believes

that the underlying stock price will rise (for a call) or fall (for a put) quickly so that the option

does not expire unexercised. If the option expires unexercised, the trader incurs a loss equal to

the premium paid.

        36.     A call option is “out-of-the-money” when its strike price is above the actual price

of the underlying stock, and a put option is “out-of-the-money” when its strike price is below the



                                                    6
actual price of the underlying stock. In both cases, there is little to no value to the option owner

in exercising the option because he would be buying the stock at a higher price than the current

market price (in the case of an out-of-the-money call) or selling the stock at a lower price than

the current market price (in the case of an out-of-the-money put).

        37.     If an option expires when it is out-of-the-money, it expires worthless and the

trader loses the premium paid to acquire the option. Therefore, a trader that purchases an option

takes the risk that the trader could lose all of the initial investment if the stock price does not

move in the anticipated direction.

                                               FACTS

I.      COMPANY A ENTRUSTS YANG WITH MATERIAL, NONPUBLIC
        INFORMATION

        38.     Yang has been employed since September 2018 as a Senior Index Manager with

Company A. Company A’s operations include maintaining a wide variety of globally recognized

valuation and index benchmarks, including stock market indices. These stock market indices are

maintained by Index Committees that meet periodically to review, among other things, potential

changes to the companies that make up each index.

        39.     As a Senior Index Manager, Yang helps manage Company A’s US-based indices

and serves on the Index Committee related to those indices. As a result, Yang is privy to Index

Committee discussions and related matters, including the identities of companies that might be

added to or removed from one of Company A’s US-based indices.

        40.     Company A takes steps to protect the confidentiality of Index Committee

discussions because changes to its indices can be potentially market moving and material.

Company A implements a number of procedures and controls to safeguard the Index Committee

process, such as limiting the number of individuals with access to information relating to the


                                                   7
Index Committee and encrypting or physically separating documents relating to the Index

Committee.

       41.     Employees at Company A are bound by Company A’s Code of Business Ethics

(“COBE”), which prohibits insider trading. In particular, the COBE warns employees:

       During the course of performing your job you may learn Material Non-Public
       Information about [Company A] or other companies that is not known to the public.
       You must never use Material Non-Public Information to trade in securities, or share
       this information with others to trade in securities either for their or your benefit.
       This violates the law and the COBE; it is unethical and is known as insider trading.
       Material Non-Public Information is the kind of information a reasonable investor
       would consider important in deciding whether to buy or sell a security.

       42.     Yang owed a duty of trust and confidence to Company A. Yang knew or was

reckless in not knowing that information about additions to, or removals from, one of Company

A’s indices was material, nonpublic information. Yang was obligated to maintain the

confidentiality of that information and to refrain from trading based on that information or

tipping that information to others in exchange for a personal benefit.

II.    CHEN PREPARES FOR THE INSIDER TRADING SCHEME BY OPENING A
       BROKERAGE ACCOUNT AND MISREPRESENTING HIS TRADING
       EXPERIENCE

       43.     To facilitate Defendants’ insider trading scheme, Chen opened a brokerage

account with Brokerage Firm A on May 22, 2019. Because Defendants’ scheme involved options

trading, Chen sent an email to Brokerage Firm A requesting options trading authorization for his

account. In that email, Chen misrepresented to Brokerage Firm A that he had been “trading

stocks and options for years” and had recently switched to Brokerage Firm A because of their

better fee structure. In fact, Chen had not previously owned a brokerage account.

       44.     In response, Brokerage Firm A directed Chen to fill out an application and to sign

an Options Trading Agreement. In that agreement, Chen stated that he had five years of

experience with stocks and three years of experience with equity and index options, and that he

                                                 8
had “extensive” experience with the purchase of call and put options and “extensive” or

“moderate” experience with other types of options transactions. These were misrepresentations

to the brokerage firm in order to secure the ability to trade options.

       45.     On June 20, 2019, based on Chen’s misrepresentations, Brokerage Firm A

approved options trading in Chen’s brokerage account. Four days later, Yang and Chen began

implementing their insider trading scheme.

III.   DEFENDANTS TRADE ON MATERIAL, NONPUBLIC INFORMATION THAT
       YANG MISAPPROPRIATED FROM COMPANY A

       46.     Between June 24 and October 2, 2019, Defendants purchased options of fourteen

companies that Company A later announced would be added to, or removed from, one of

Company A’s indices. In each instance, Defendants placed the orders to purchase the options

hours before Company A publicly announced that the relevant company would be added to, or

removed from, one of Company A’s indices. When they placed each of those trades, Defendants

knew or recklessly disregarded that they possessed material, nonpublic information about those

companies. With the exception of the options of one company, Defendants liquidated those

options positions shortly after the announcement, generating over $900,000 in illegal profits. As

detailed below and summarized in the table that follows, Defendants invested an increasing

amount of money—in turn reaping higher profits—as the scheme progressed.

       47.     On June 24, 2019, at 4:00 p.m., Defendants placed an order to purchase three call

options of Axon Enterprise, Inc. (“AAXN”). After market close that same day, Company A

announced that AAXN would be removed from Index C and added to Index B. However,

Brokerage Firm A was not able to fill Defendants’ order until the next day, and the Defendants

allowed the call options to expire.

       48.     On July 9, 2019, beginning at 1:25 p.m., Defendants paid $504 to purchase eight


                                                  9
call options of T-Mobile US, Inc. (“TMUS”). The options were set to expire just ten days later

and were out-of-the-money, as the strike price was $77 and TMUS stock had opened at $75.35

that morning. After market close that same day, Company A announced that TMUS would be

added to Index A, causing TMUS stock to open 3.74% higher the next morning. The day after

the announcement, Defendants liquidated the TMUS options for $1,096 in profits.

       49.     On July 23, 2019, beginning at 1:50 p.m., Defendants paid $825 to purchase five

call options of Genomic Health, Inc. (“GHDX”). The options were out-of-the-money, as the

strike price was $60 and GHDX stock had opened at $56.30 that morning. After market close

that same day, Company A announced that GHDX would be added to Index C, causing GHDX

stock to open 9.05% higher the next morning. The day after the announcement, Defendants

liquidated the GHDX options for $1,710 in profits.

       50.     On July 25, 2019, beginning at 3:46 p.m., Defendants paid $1,600 to purchase

240 call options of Vector Group Ltd. (“VGR”). The options were out-of-the-money, as the

strike price was $10 on twenty calls and $12.50 on 220 calls, and VGR stock had opened at

$9.31 that morning. After market close that same day, Company A announced that VGR would

be added to Index C, causing VGR stock to open 7.62% higher the next morning. Over the next

several days, Defendants liquidated their VGR options for $5,750 in profits.

       51.     On July 31, 2019, beginning at 3:32 p.m., Defendants paid $40 to purchase eight

call options of RPC, Inc. (“RES”). The options were out-of-the-money, as the strike price was $7

and RES stock had opened at $6.09 that morning. After market close that same day, Company A

announced that RES would be added to Index C, causing RES stock to open 11.97% higher the

next morning. Defendants did not liquidate their RES options until two days later, by which time

the price of RES stock had fallen. Defendants sold the calls for the same price they purchased



                                               10
them.

        52.   On August 1, 2019, at 3:54 p.m., Defendants paid $3,250 to purchase twenty-five

call options of Grubhub Inc. (“GRUB”). The options were out-of-the-money, as the strike price

was $70 and GRUB stock had opened at $67.56 that morning.

        53.   Also on August 1, 2019, beginning at 3:57 p.m., Defendants paid $3,520 to

purchase forty-four call options of National Beverage Corp. (“FIZZ”). The options were out-of-

the-money, as the strike price was $45 and FIZZ stock had opened at $43.71 that morning.

        54.   After market close on August 1, 2019, Company A announced that GRUB would

be added to Index B and FIZZ would be added to Index C, causing GRUB and FIZZ stock to

open 3.70% and 8.97% higher, respectively, the next morning. The day after the announcement,

Defendants liquidated the GRUB and FIZZ options for $9,600 in profits.

        55.   On September 6, 2019, at 3:58 p.m., Defendants paid $3,500 to purchase fifty put

options of Cars.com Inc. (“CARS”). At 3:59 p.m., Defendants also paid $2,580 to purchase thirty

call options of Etsy, Inc. (“ETSY”). The ETSY options were out-of-the-money, as the strike

price was $50 and ETSY stock traded between $47.89 and $48.07 at the time Defendants placed

their order. After market close that same day, Company A announced that CARS would be

removed from Index B and that ETSY would be added to Index B, causing CARS and ETSY

stock to open 3.99% lower and 3.38% higher, respectively, the next morning. Defendants

liquidated the CARS and ETSY options three days after the announcement for $3,770 in profits.

        56.   On September 17, 2019, beginning at 3:06 p.m., Defendants paid $18,014 to

purchase 311 call options of CDW Corporation (“CDW”). The options were set to expire in just

three days and were out-of-the-money, as the strike price was $115 for 192 contracts and $120

for 119 contracts, and CDW stock had opened at $112.68 that morning. After market close that



                                              11
same day, Company A announced that CDW would be added to Index A, causing CDW stock to

open 6.33% higher the next morning. The day after the announcement, Defendants liquidated the

CDW options for $112,487 in profits.

       57.     On September 20, 2019, beginning at 3:56 p.m., Defendants paid $67,230 to

purchase 500 call options of PriceSmart, Inc. (“PSMT”). Three hundred and fifty of those calls

were out-of-the money, as the strike price was $65 and PSMT stock had opened at $60.70 that

morning. After market close that same day, Company A announced that PSMT would be added

to Index C, causing PSMT stock to open 10.36% higher the next morning. Defendants liquidated

the options three days after the announcement for $225,765 in profits.

       58.     On September 24, 2019, beginning at 2:37 p.m., Defendants paid $142,400 to

purchase 300 call options of Pacira BioSciences, Inc. (“PCRX”). After market close that same

day, Company A announced that PCRX would be added to Index C, causing PCRX stock to

open 5.30% higher the next morning. The day after the announcement, Defendants liquidated the

PCRX options for $71,324 in profits.

       59.     On September 26, 2019, beginning at 1:48 p.m., Defendants paid $167,529 to

purchase 2,392 call options of Las Vegas Sands Corp. (“LVS”). Almost 2,000 of those calls were

out-of-the-money, with strike prices between $57 and $60 when LVS stock had opened at $56.19

that morning. After market close that same day, Company A announced that LVS would be

added to Index A, causing LVS stock to open 4.78% higher the next morning. Over the next

several days, Defendants liquidated the LVS options for $325,956 in profits.

       60.     On October 2, 2019, beginning at 2:47 p.m., Defendants paid $259,715 to

purchase 6,650 call options of Cleveland-Cliffs Inc. (“CLF”). Over one hundred of those calls

were out-of-the-money, with a strike price of $8 when CLF stock had opened at $7.10 that



                                               12
morning. After market close that same day, Company A announced that CLF would be added to

Index C, causing CLF stock to open 6.32% higher the next morning. The day after the

announcement, Defendants liquidated the CLF options for $155,029 in profits.

        Summary of Defendants’ Trading Ahead of Company A’s Announcements

                Options         Announcement         Disposition    Profit or        Return on
    Date
               Purchased      After Market Close     of Options      (Loss)         Investment
                              To be removed from
 06/24/2019    AAXN calls      Index C and added    Calls expired       ($405)          -100%
                                   to Index B
                                 To be added to       Sold on
 07/09/2019    TMUS calls                                               $1,096           217%
                                    Index A          07/10/2019
                                 To be added to       Sold on
 07/23/2019    GHDX calls                                               $1,710           207%
                                    Index C          07/24/2019
                                 To be added to       Sold by
 07/25/2019     VGR calls                                               $5,750           359%
                                    Index C          08/01/2019
                                 To be added to       Sold on
 07/31/2019     RES calls                                                      $0          0%
                                    Index C          08/02/2019
                                 To be added to       Sold on
 08/01/2019    GRUB calls                                               $3,000            92%
                                    Index B          08/02/2019
                                 To be added to       Sold on
 08/01/2019     FIZZ calls                                              $6,600           188%
                                    Index C          08/02/2019
                              To be removed from      Sold on
 09/06/2019    CARS puts                                                $2,000            57%
                                    Index B          09/09/2019
                                 To be added to       Sold on
 09/06/2019    ETSY calls                                               $1,770            69%
                                    Index B          09/09/2019
                                 To be added to       Sold on
 09/17/2019     CDW calls                                            $112,487            624%
                                    Index A          09/18/2019
                                 To be added to       Sold on
 09/20/2019    PSMT calls                                            $225,765            336%
                                    Index C          09/23/2019
                                 To be added to       Sold on
 09/24/2019    PCRX calls                                             $71,324             50%
                                    Index C          09/25/2019
                                 To be added to       Sold by
 09/26/2019     LVS calls                                            $325,956            195%
                                    Index A          10/03/2019
                                 To be added to       Sold on
 10/02/2019     CLF calls                                            $155,029             60%
                                    Index C          10/03/2019

                        Total Profits and Return on Investment:      $912,082            136%

                                             13
IV.     YANG CONCEALS THE TRADING FROM COMPANY A

        61.      Defendants conducted all of the above-described trades in Chen’s brokerage

account. Yang placed certain of these trades on the basis of material, nonpublic information that

he acquired from Company A, while Chen placed certain of these trades on the basis of Yang’s

illegal tips.

        62.      Since 2017, Yang has had his own, separate brokerage account with Brokerage

Firm A, which he uses to trade, among other things, call and put options. Since Yang joined

Company A in September 2018, Company A’s compliance department has received copies of

Yang’s monthly account statements.

        63.      By placing all of the trades in the insider trading scheme in Chen’s brokerage

account, Yang was able to conceal the illegal trading from Company A.

V.      DEFENDANTS PLACE THE ILLEGAL TRADES FROM YANG’S RESIDENCE,
        COMPANY A, AND CHEN’S PLACE OF EMPLOYMENT

        64.      During the Relevant Period, Chen’s brokerage account was accessed by IP

addresses 1 assigned to at least the following locations: Yang’s home address, Company A, and

Chen’s place of employment.

        65.      All of the orders to purchase the AAXN, TMUS, GHDX, CDW, and LVS options

were immediately preceded by logins to Chen’s brokerage account by IP addresses assigned to

Yang’s home address.

        66.      Many or all of the orders to purchase the VGR, CARS, ETSY, PSMT, and CLF

options were immediately preceded by logins to Chen’s brokerage account by IP addresses

assigned to Yang’s employer, Company A. Those same IP addresses were also used to log into


1
 An IP, or Internet Protocol, address is a unique numerical label (much like a telephone number) assigned to each
device connected to a computer network that uses the Internet for communication. An IP address serves two main
functions: host or network interface identification and location addressing.

                                                        14
Yang’s brokerage account during the Relevant Period.

          67.   All of the orders to purchase GRUB and FIZZ options were immediately preceded

by logins to Chen’s brokerage account by an IP address assigned to Chen’s employer. On the day

of those purchases, Defendants had a four minute, forty second telephone call at 2:59 p.m.

Thereafter, at 3:18 p.m. and 3:19 p.m., an IP address assigned to Chen’s employer logged into

the brokerage account, and beginning at 3:54 p.m., the brokerage account placed orders to

purchase GRUB and FIZZ call options.

          68.   All of the orders to purchase RES options were immediately preceded by a login

to Chen’s brokerage account by an IP address assigned to a fitness center in Corona, New York.

That same IP address was also used to log into Yang’s brokerage account during the Relevant

Period.

          69.   All of the orders to purchase PCRX options were immediately preceded by logins

to Chen’s brokerage account by an IP address assigned to Yang’s telephone carrier.

          70.   Yang knew or recklessly disregarded that he breached a duty of trust and

confidence owed to his employer when he traded options on the basis of material, nonpublic

information that he acquired from Company A and when he tipped Chen with that information.

          71.   Chen knew, recklessly disregarded, should have known, or consciously avoided

knowing at the time he traded, that the information Yang conveyed to him was material and

nonpublic, that Yang had breached a duty of trust and confidence to his employer by conveying

the information to Chen, and that Yang tipped him for a personal benefit.

VI.       DEFENDANTS SPLIT THEIR ILLEGAL PROFITS AND, UNDER SCRUTINY
          FROM BROKERAGE FIRM A, PAUSE THE INSIDER TRADING SCHEME

          72.   In September and October, 2019, Chen transferred a total of $220,000 from the

brokerage account Defendants used to conduct the insider trading scheme to two bank accounts


                                                15
in his own name. In November 2019, Chen also transferred $1,000 from the brokerage account to

a separate cash management account he holds with Brokerage Firm A.

       73.     On October 4, 2019, Chen wrote three checks to Yang totaling $100,000 from the

brokerage account.

       74.     Also on October 4, 2019, Brokerage Firm A sent Chen a letter asking him to fill

out a form confirming his occupation and sources of wealth for the account. The letter cited

Brokerage Firm A’s obligation to maintain and update customer information pursuant to 31

C.F.R. § 1023.210. Receipt of this correspondence led to a series of calls between Chen and

Yang on October 12, 2019, followed by a set of coordinated inquiries by Chen and Yang to

Brokerage Firm A.

       75.     On October 13, 2019, Yang called Brokerage Firm A, claiming that he was

interested in ordering checks for his account. He stated, however, that he had “heard from [his]

friends” who were also customers of Brokerage Firm A that when they wrote checks from their

brokerage account, they received a “1023.210” requesting additional information. Yang then

pressed the representative from Brokerage Firm A for additional details regarding why

Brokerage Firm A may request such information.

       76.     Shortly after Yang’s call to Brokerage Firm A, Chen also emailed Brokerage Firm

A to ask about the form he had received. As Yang did in his telephone call, Chen also

specifically referenced 31 C.F.R. § 1023.210 in his email. Chen also asked about the letter’s

warning that his account may be restricted or closed if he did not return the form within 45 days.

       77.     Two days later, Chen returned the completed form by Priority Mail Express,

stating that the primary sources of wealth for his account were “income/salary” and from the

“trading of stocks, ETF [sic] and options.” Defendants thereafter ceased trading in advance of



                                                16
announcements by Company A regarding additions to, or removals from, one of Company A’s

indices.

                                FIRST CLAIM FOR RELIEF
             Violations of Exchange Act Section 10(b) and Rule 10b-5 Thereunder
                                     (Both Defendants)

       78.     The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 77.

       79.     Defendants, directly or indirectly, singly or in concert, in connection with the

purchase or sale of securities and by the use of means or instrumentalities of interstate

commerce, or the mails, or the facilities of a national securities exchange, knowingly or

recklessly have (i) employed one or more devices, schemes, or artifices to defraud, (ii) made one

or more untrue statements of a material fact or omitted to state one or more material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading, and/or (iii) engaged in one or more acts, practices, or courses of

business which operated or would operate as a fraud or deceit upon other persons.

       80.     By reason of the foregoing, Defendants, directly or indirectly, singly or in concert,

have violated and, unless enjoined, will again violate Exchange Act Section 10(b) [15 U.S.C.

§ 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                            SECOND CLAIM FOR RELIEF
       Aiding and Abetting Violations of Exchange Act Section 10(b) and Rule 10b-5
                                          (Chen)

       81.     The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 77.

       82.     As alleged above, Yang violated Exchange Act Section 10(b) [15 U.S.C. § 78j(b)]

and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder.

       83.     Chen knowingly or recklessly provided substantial assistance to Yang with
                                                 17
respect to his violations of Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 [17

C.F.R. § 240.10b-5] thereunder.

       84.       By reason of the foregoing, Chen is liable pursuant to Exchange Act Section 20(e)

[15 U.S.C. § 78t(e)] for aiding and abetting Yang’s violations of Exchange Act Section 10(b)

[15 U.S.C. § 78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder and, unless enjoined,

Chen will again aid and abet these violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court enter a Final

Judgment:

                                                  I.

       Permanently enjoining Yang and his agents, servants, employees and attorneys and all

persons in active concert or participation with any of them from violating, directly or indirectly,

Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§§ 240.10b-5].

                                                 II.

       Permanently enjoining Chen and his agents, servants, employees and attorneys and all

persons in active concert or participation with any of them from violating, directly or indirectly,

Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§§ 240.10b-5] and from aiding and abetting violations of Exchange Act Section 10(b) [15 U.S.C.

§ 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §§ 240.10b-5];

                                                 III.

       Ordering Defendants to pay civil monetary penalties under Exchange Act Section 21A(a)

[15 U.S.C. § 78u-1(a)]; and



                                                 18
                                             IV.

      Granting any other and further relief this Court may deem just and proper.


Dated: New York, New York
       September 21, 2020
                                   _/s/ Richard R. Best____________________
                                   RICHARD R. BEST
                                   REGIONAL DIRECTOR
                                   Sanjay Wadhwa
                                   Sheldon L. Pollock
                                   Alexander M. Vasilescu
                                   Tiantong Wen
                                   Attorneys for Plaintiff
                                   SECURITIES AND EXCHANGE COMMISSION
                                   New York Regional Office
                                   Brookfield Place
                                   200 Vesey Street, Suite 400
                                   New York, New York 10281-1022
                                   (212) 336-0535 (Wen)
                                   went@sec.gov




                                             19
